Memorandum: The records before us, including the record of conviction, do not reveal that defendant was ever informed of his rights to have counsel, as required by the mandatory provisions of sections 188 and 308 of the Code of Criminal Procedure. However, the “County Court Minutes,” apparently written up by a stenographer, contain the statement “Defendant present with attorney Joseph W. Singer, as counsel.” In view of defendant’s positive denial that he was represented by this lawyer, or any other lawyer, we feel that the conflicting records (all duly certified) in this respect are inconclusive. He was, therefore, entitled to a hearing. (People v. Richetti, 302 N. Y. 290; People v. Guariglia, 303 N. Y. 338.) All concur. (Appeal from an order of Lewis County Court denying defendant’s application for an order granting a hearing and for the issuance of a writ of error coram nobis vacating a judgment of conviction.) Present — McCurn, P. J., Kimball, Wheeler and Van Duser, JJ.